Citation Nr: 1215151	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating higher than 10 percent for right hip trochanter bursitis.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1964 to October 1967  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2007, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

While on appeal in a rating decision in September 2010, the RO increased the rating for right hip trochanter bursitis to 10 percent, effective May 18, 2002.  


FINDING OF FACT

Throughout the appeal period, right hip trochanter bursitis has been manifested, by extension greater than 5 degrees and flexion greater than 30 degrees without loss of abduction beyond 10 degrees or the inability to cross the legs or rotation to 15 degrees or less.  

CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for the service-connected right hip trochanter bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5252 (2011).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In July 2005, the RO provided VCAA notice regarding the underlying claim. Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  


Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  .

In addition, the Veteran was afforded VA examinations in March 2004, in August and in December 2006, in May 2009, in August 2010, and in October 2011.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate, as the reports provide sufficient detail to rate the service-connected right hip disability. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  




The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  



The hips are rated under Diagnostic Codes 5019 and 5252.  Diagnostic Code 5019 provides that a hip disability will be rated on limitation of motion.  

Under Diagnostic Code 5252, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  

Other applicable Diagnostic Codes for limitation of motion of the hips are Diagnostic Codes 5251 and 5253. 

Under Diagnostic Code 5251, the criterion for a 10 percent rating is extension limited to 5 degrees.  

Under Diagnostic Code 5253, the criteria for a 10 percent rating is the inability to cross the legs or external rotation (toe-out) limited to 15 degrees.  The criterion for a compensable rating for limitation of abduction is abduction limited to 10 degrees.

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees.  Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Evidence

The service treatment records show that in 1965 the Veteran sustained a vertebral fracture.  In June 1965, he underwent a spinal fusion at T12 to L2 with an iliac crest graft.  

On VA examination of the lumbar spine in March 2004, the Veteran complained of tightness in the upper thighs.  He denied the use of any assistive devices.  Range of motion testing of the right hip was not done.





On VA examination in August 2006, the Veteran complained of right hip pain.  The examiner observed that the Veteran walked with a normal gait and used no assistive devices.  Flexion was to 90 degrees, extension was to 30 degrees with some discomfort, abduction was to 30 degrees each, external rotation was to 50 degrees with some discomfort, and internal rotation was to 35 degrees.  Range of motion was not additionally limited following repetitive use.  X-rays showed no fractures, dislocations, or bony abnormalities.  The examiner added that range of motion in the hip during passive, active, and repetitive motions was the same, and there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.

On VA examination in December 2006, the Veteran complained of right hip pain along the incisional site that was worse on arising from a seated position and on sitting after standing.  Flexion was to 80 degrees, extension was to 30 degrees, abduction and adduction was to 30 degrees each, external rotation was to 50 degrees with no groin pain or tenderness, and internal rotation was to 35 degrees.  Range of motion was not additionally limited following repetitive use.  X-rays showed no fracture or dislocation; no significant degenerative joint disease; and no evidence of avascular necrosis or metastasis.  The examiner added that range of motion in the hip was without compromise and there was no evidence of degenerative arthritis.

In a rating decision in 2007, the RO granted service connection for right hip trochanter bursitis and assigned a noncompensable rating under Diagnostic Codes 5019 and 5252.

VA records in November 2008 document the Veteran's complaint of back and hip pain with decreased balance and difficulty walking.  





On VA examination in May 2009, the Veteran complained of right hip pain localized at the site of the donor graft incision, brought on by cold wet weather.    The examiner noted that the Veteran used a cane for ambulation, which the examiner stated was due to the Veteran's back, not hip.  Physical examination found pain along the scar along the right iliac crest.  Gait was wide based.  Flexion was to 100 degrees without pain and after three repetitions; extension was 0 to 20 degrees without pain and after three repetitions; adduction was 0 to 20 degrees without pain and after three repetitions; abduction was 0 to 35 degrees without pain and after three repetitions; external rotation was 0 to 50 degrees without pain and after three repetitions; and internal rotation was 0 to 30 degrees without pain and after three repetitions.  X-rays showed no fracture or dislocation; minimal degenerative joint disease; and no evidence of avascular necrosis or metastasis.  The examiner added that there was no ankylosis.

On VA examination in August 2010, the Veteran complained of right hip pain in cold damp weather.  He reported that he was not working and had been on Social Security for four years.  The examiner noted that the Veteran used a cane for ambulation.  Physical examination found flexion to 110 degrees; extension to 20 degrees; adduction to 20 degrees; abduction to 45 degrees; external rotation to 40 degrees; and internal rotation to 30 degrees.  The examiner added that range of motion was limited by pain.

In a September 2010 rating decision, the RO increased the rating for the Veteran's service-connected right hip bursitis to 10 percent effective May 18, 2002, based on painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In February 2012, the Veteran testified that he had difficulty standing, walking, and climbing stairs, and that he always used a cane.  He also testified that he last worked in 2004, and that his right hip disability was not the reason that he stopped working.  He did not allege any worsening of symptomatology since his last VA examination.



Analysis


Throughout the appeal period, the Veteran has had right hip flexion greater than 30 degrees, so the criterion for a 20 percent rating under Diagnostic Code 5252 are not met.  

Additionally, while there is recent x-ray evidence of arthritis, a separate rating for arthritis is not warranted in this case because a compensable rating has already been assigned for limitation of motion of the hip joint, under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.

The Board has also considered whether a higher rating is possible under some other diagnostic criteria.  

There has been at least 20 degrees of extension, and at least 30 degrees of abduction, and at least 30 degrees of rotation (toe-out) in the right hip at all times during the appeal period, so that a separate compensable rating under either Diagnostic Code 5251 or 5253 is not warranted.  

There is also no medical evidence of ankylosis or flail joint, so evaluation under Diagnostic Code 5250 or 5254 is not warranted. 

For these reasons, the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for right hip trochanter bursitis at any time during the appeal period, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).







Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for right hip trochanter bursitis is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


